Case: 14-13558   Date Filed: 07/22/2015   Page: 1 of 6


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-13558
                          Non-Argument Calendar
                        ________________________

                     D.C. Docket No. 0:14-cv-61139-JIC



DARRYL NATHANIEL SMITH,

                                                       Plaintiff-Appellant,

                                    versus

SCOTT ISRAEL,
Broward County Sheriff's Office,
J. OWENS,
Sergeant #4292,
Broward County - Main Jail,
J. LARA,
Detention Deputy #9139, Broward County - Main Jail,
F. RUSSO,
Detention Deputy, Broward County - Main Jail,
C. WHITE,
Detention Deputy, Broward County - Main Jail,
S. KNIGHT,
Detention Deputy, Broward County - Main Jail,

                                                       Defendants-Appellees.
                 Case: 14-13558        Date Filed: 07/22/2015       Page: 2 of 6


                                ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             ________________________

                                         (July 22, 2015)

Before HULL, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:

       Plaintiff-Appellant Darryl Smith, proceeding pro se and in forma pauperis,

appeals the dismissal of his 42 U.S.C. § 1983 civil rights action. The district court

sua sponte dismissed Smith’s amended complaint for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). After review, we affirm. 1

                                     I. BACKGROUND

       On May 13, 2014, Smith, an inmate at the Broward County Main Jail, filed a

pro se § 1983 complaint against several jail officials. The magistrate judge granted

Smith leave to proceed in forma pauperis, and directed him to file an amended

complaint because the allegations in his initial complaint were “confusing and

unclear.”



       1
        Under the Prison Litigation Reform Act, the district court must dismiss an in forma
pauperis action at any time if it determines that the action “fails to state a claim on which relief
may be granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).
        We review a district court’s sua sponte dismissal under § 1915(e)(2)(B)(ii) using the
same standards that govern dismissals under Federal Rule of Civil Procedure 12(b)(6). Mitchell
v. Farcass, 112 F.3d 1483, 1490 (11th Cir. 1997). Thus, we review the dismissal de novo, taking
the well-pleaded factual allegations in the complaint as true. Id.
                                                 2
              Case: 14-13558     Date Filed: 07/22/2015   Page: 3 of 6


A.    Smith’s Amended Complaint

      On July 1, 2014, Smith filed an amended § 1983 complaint against (1)

Sheriff Scott Israel, (2) Sergeant J. Owens, (3) Deputy J. Lara, (4) Deputy F.

Russo, and (5) Deputy C. White, alleging constitutional violations arising out of a

February 28, 2014 “shakedown” of Smith’s jail cell. Smith’s complaint alleged the

following sequence of events.

      During the search of Smith’s cell, Deputy Lara threw away legal documents

pertaining to Smith’s appeal, which were part of his “quest for freedom,” without

his consent. Sergeant Owens did not properly supervise Deputy Lara in

conducting the search. Deputy Russo failed to stop Deputy Lara from throwing

away Smith’s legal documents.

      Smith requested to speak with the officer in charge (“OIC”) or the shift

lieutenant concerning how the shakedown was being conducted. In response,

Sergeant Owens ordered Deputy White to strip search Smith. After the strip

search, Smith made a second request to speak with the OIC or the shift lieutenant.

Sergeant Owens then ordered Deputy Russo to handcuff Smith and take him

downstairs for 20 to 30 minutes. Sergeant Owens and Deputies Russo and White

failed to summon medical attention for Smith when he started hyperventilating and

getting headaches due to rising blood pressure caused by the shakedown.




                                          3
               Case: 14-13558     Date Filed: 07/22/2015    Page: 4 of 6


       After the shakedown, Smith filed a grievance with the “administration”

concerning the incident, but nothing was done. Smith alleged that Sheriff Israel

knew or should have known about his employees’ careless and unprofessional

conduct, and that he failed to properly train his employees or have adequate

safeguards in place to prevent such conduct.

B.    Dismissal for Failure to State a Claim

      After conducting the requisite preliminary screening, the magistrate judge

entered a report and recommendation (“R&R”) recommending that the district

court dismiss Smith’s amended complaint. Liberally construing the amended

complaint, the magistrate judge identified six claims that Smith appeared to raise

against the defendants: (1) access to the courts, (2) cruel and unusual punishment,

(3) procedural due process, (4) retaliation, (5) failure to intervene, and (6)

supervisory liability.

      On July 31, 2014, the district court overruled Smith’s objections, adopted

the magistrate judge’s R&R, and dismissed Smith’s amended complaint for failure

to state a claim, pursuant to § 1915(e)(2)(B)(ii). Smith timely appealed.

                                  II. DISCUSSION

      As an initial matter, Smith’s six-page appellate brief does not identify any

particular error by the district court and offers no argument concerning the

dismissal of his claims. Smith, thus, has abandoned any challenges to the


                                           4
                Case: 14-13558       Date Filed: 07/22/2015      Page: 5 of 6


dismissal of his amended complaint. See Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008). To the extent that Smith has not abandoned the issue, we find no

reversible error.

       First, Smith failed to state a claim that Deputy Lara denied him effective

access to the courts by throwing away his appeal-related legal documents. Smith’s

amended complaint did not identify the nature of his appeal, much less a

nonfrivolous underlying legal claim for which he sought relief in that appeal. See

Barbour v. Haley, 471 F.3d 1222, 1226 (11th Cir. 2006). Smith’s claim that

Deputy Lara deprived him of procedural due process also fails because he had

available an adequate post-deprivation remedy. See Hudson v. Palmer, 468 U.S.
517, 533, 104 S. Ct. 3194, 3204 (1984); Case v. Eslinger, 555 F.3d 1317, 1331

(11th Cir. 2009) (noting that Florida law allows state officers to be sued for

conversion of personal property).

       Next, Smith failed to state a claim that he was subjected to cruel and unusual

punishment in violation of the Eighth Amendment when Sergeant Owens and

Deputies White and Russo failed to get him medical attention. 2 Assuming that

hyperventilation and headaches were objectively serious medical needs, Smith did

not allege that the defendants had subjective knowledge of a risk of serious harm.

See Goebert v. Lee Cnty., 510 F.3d 1312, 1326-27 (11th Cir. 2007).

       2
         Smith’s allegation that Deputy Lara threw away his legal documents was also
insufficient to state an Eighth Amendment violation.
                                              5
                 Case: 14-13558        Date Filed: 07/22/2015       Page: 6 of 6


       Finally, Smith failed to state a claim that Sergeant Owens retaliated against

him for asking to speak to the supervisor by ordering him to be strip searched and

then handcuffed for 20 to 30 minutes.3 Smith did not show that these allegedly

retaliatory acts would “likely deter a person of ordinary firmness” from

complaining about the conditions of his confinement, as Smith himself made a

second verbal request after the strip search and filed a grievance after the

handcuffing. See Smith v. Mosley, 532 F.3d 1270, 1276 (11th Cir. 2008).

       Because Smith did not sufficiently allege an underlying constitutional

violation by any defendant, his claims for failure to intervene and supervisory

liability must also fail. For these reasons, we affirm the district court’s dismissal

of Smith’s amended complaint.

       AFFIRMED.




       3
        Smith mainly makes a retaliation claim. To the extent Smith complains about the strip
search or the handcuffing for a brief time period, he at most raises an Eighth Amendment claim,
but those allegations, even if true, are insufficient to state a violation of the Eighth Amendment.
                                                 6